

117 HR 4660 IH: To designate the Federal Building and United States Courthouse located at 1125 Chapline Street in Wheeling, West Virginia, as the “Frederick P. Stamp, Jr. Federal Building and United States Courthouse”.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4660IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. McKinley introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo designate the Federal Building and United States Courthouse located at 1125 Chapline Street in Wheeling, West Virginia, as the Frederick P. Stamp, Jr. Federal Building and United States Courthouse. 
1.DesignationThe Federal building and United States courthouse located at 1125 Chapline Street in Wheeling, West Virginia, shall be known and designated as the Frederick P. Stamp, Jr. Federal building and United States Courthouse. 2.ReferencesAny reference in law, map, regulation, document, paper, or other record of the United States to the Federal Building and United States Courthouse referred to in section 1 shall be deemed to be a reference to the Frederick P. Stamp, Jr. Federal Building and United States Courthouse. 
